Citation Nr: 1136391	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss. 

2.  Entitlement to service connection for claimed tinnitus. 

3.  Entitlement to service connection for a claimed skin disorder manifested by boils on the back and groin.   

4.  Entitlement to service connection for claimed basal cell carcinoma. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  He served in the Republic of Vietnam from November 1968 to November 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO.     

The issue of service connection for a hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he developed tinnitus following his exposure to acoustic trauma in the form of excessive noise due to the firing of artillery incident to his duties as a gunner while serving on active duty.   

2.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset following the Veteran's exposure to acoustic trauma in service.  

3.  The Veteran is found to have presented credible lay assertions sufficient to establish that he had recurrent boils on his back and buttocks while serving in the Republic of Vietnam.  

4.  The current residuals of boils on the back and buttocks are shown as likely as not to have had their clinical onset during the Veteran's active service and to have recurred since that time.    

5.  The Veteran is not shown to have manifested complaints or finding of basal cell carcinoma in service or for many years thereafter.  

6.  The recently demonstrated basal cell carcinoma is not show to be due to Agent Orange exposure during the Veteran's period of active service.   


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of boils on the back and buttocks is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The Veteran's disability manifested by basal cell carcinoma is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claim of service connection tinnitus and boils on the back and buttocks, further discussion of VCAA is not required as the action taken hereinbelow is favorable to the Veteran.  

Regarding the claim of service connection for basal cell carcinoma, the Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in October 2006 prior to the initial adjudication of the claims.      

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  

The October 2006 letter provided notice of disability ratings and effective dates for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The private records and/or statements from identified health care providers were obtained, including records of the treatment of the basal cell carcinoma dated in 2004 and 2005.  The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in December 2006 and October 2007 in order to obtain medical evidence of the nature and etiology of the claimed disabilities.  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Note 3, 38 C.F.R. § 3.309. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

I.  Entitlement to service connection for tinnitus

The Veteran asserts that he experienced tinnitus due to noise exposure in service.  He reports being exposed to acoustic trauma due to artillery fire while serving in Vietnam as a gunner and having other exposure to mortars and artillery fire.  See the Veteran's statement dated in September 2006.   

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as noise due to artillery and mortars.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Board finds the Veteran's statements to be credible.  The Veteran statements as to the noise exposure in service and the onset of the symptoms have been consistent.  See the Veteran's statement dated in September 2006 and the October 2007 VA examination report.  

The statements are consistent with his service in the Republic of Vietnam.  The DD Form 214 indicates that the Veteran's military occupation specialty in the Army was 13A10 which is field artillery basic or cannoneer.  

The Board finds that there is competent evidence of noise exposure in service, the onset of symptoms in service, and a continuity of symptoms after service.  

There is medical evidence of a nexus between the current tinnitus and the noise exposure in service.  The October 2007 VA examination report indicates that the Veteran reported having the onset of tinnitus in service and stated that it had continued since that time.  The October 2007 VA examination report indicated that the examiner opined that it was at least as likely as not that the tinnitus was due to the Veteran's exposure to gun fire in service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  


II.  Service connection for a skin disability manifested by boils on the buttocks and back. 

The Veteran asserts that he developed the skin manifestations during service and that they have been present since service.  

In a September 2006 statement, the Veteran stated that, during his time in Vietnam, he was treated for boils on his back and buttocks while in the field.  He stated that the boils were lanced and scrubbed and that he would put salve on them.  He had scars to show where he was treated.  The Veteran indicated that he was treated by Dr. V. after service but the doctor was now deceased and his records were not available.  

At the December 2006 VA examination, the Veteran reported that he began to have the boils in the late 1960's in Vietnam. He stated that, at that time, he had the boils often, approximately one or two a month, and the boils required incision and drainage.  

The Veteran stated that, since he got back from Vietnam, the recurrence of the boils had decreased in frequency to the point where he has the boils once or twice a year or every other year.  The Veteran stated that his most recent boil was about six months ago.   

The December 2006 VA examination revealed numerous small scars along the Veteran's upper and lower back and buttocks and behind the left ear to the left side of the pinna and inferior neck.  A lesion was detected over the midline of the lumbar spine and a lesion was detected at the level of T9 and T10 slightly left of the midline to the Veteran's middle back.  There was a 3 millimeter scar located at the junction of the left ear lobe.  There were scars that were 3 to 4 millimeters in size on the right buttocks near the gluteal fold and a scar on the mid portion of the left buttocks.  There was a scar on the overlying gluteal region on the right within the lateral line.  There were at least five scars in each scapula region that were approximately 2 millimeters in size.  

The October 2007 VA examination report noted that the Veteran again reported the medical history of the onset of the boils in service.  He reported that he last had a boil approximately 6 months ago.  The examiner reviewed the service treatment records and noted that there was no treatment of skin infections in service but the Veteran reported having boils on a May 1970 report of medical history.  

An examination of the skin revealed numerous small sub centimeter scars on the back.  On the right buttock, there was a small subcutaneous mass that measured approximately 1 centimeter.   

The service treatment records indicate that, in a May 1970 report of medical history, the Veteran reported "yes" when asked if he had boils, tumors, growth, cysts, or cancer.  The physician noted that the Veteran had a growth removed in Vietnam in August 1969.  

There is competent evidence that the Veteran has a current skin disorder.  The VA examination reports demonstrated that the Veteran has recurrent lesions on his back and buttocks and scarring from past recurrences.  

There is competent evidence that the Veteran had symptoms of boils or lesions on the back and buttocks in service and thereafter.  The Veteran is competent to testify as to his observable symptoms such as a boil.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the Veteran's lay statements regarding the skin disorder to be credible.  His statements and the report of the symptoms have been consistent.  The Veteran's more recent statements concerning the in-service onset of the boils are consistent with the Veteran's statements made in service upon the separation examination in May 1970.    

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Board finds that the Veteran's lay statements concerning the in-service onset of the boils on the back and buttocks and the presence of residual scarring since service are sufficient to show as likely as not that the condition started in service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a skin disability manifested by the residuals of boils on the back and buttocks is warranted.


III.  Entitlement to service connection for basal cell carcinoma.

Essentially, service connection may be granted if the evidence establishes that the claimed disability is related to service.  A review of the record shows that basal cell carcinoma was diagnosed in 2004.  

The medical evidence shows that basal cell carcinoma was detected in 2004 and was removed.  See the treatment records from Dr. D. dated in December 2004 and the operative reports from D. Skin and Surgery Center and S.F. W. and F. Hospital  dated in December 2004.  

The service treatment records reveal no record of complaints, findings, treatment, or diagnosis of basal cell carcinoma.  The service treatment records indicate that in a May 1970 report of medical history, the Veteran reported "yes" when asked if he had boils, tumors, growth, cysts, or cancer.  The physician noted that the Veteran had a growth removed in Vietnam in August 1969.  There is no indication that this growth was basal cell carcinoma.  

For the Veteran to be successful in this claim, the evidence must show either that it is at least as likely as not that the basal cell carcinoma is related to a disease or injury that occurred in service, or that the basal cell carcinoma was shown in the first post-service year.

With respect to whether a relationship can be established between the basal cell carcinoma and service on a presumptive basis, it is noted that there is no medical evidence of a diagnosis of basal cell carcinoma within the first post-service year.  

The first evidence of the basal cell carcinoma was in December 2004, over thirty years after service separation.  Given the absence of documentation of basal cell carcinoma in the first post-service year, entitlement to service connection for such disability may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309

In his September 2006 statement, the Veteran asserted that he incurred a basal cell carcinoma due to exposure to Agent Orange in Vietnam.  The service personnel records show that the Veteran served in Vietnam from November 1968 to November 1969.  The Veteran served in Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents. 38 U.S.C.A. § 1116(f).  

However, there is no medical evidence that the Veteran had one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Basal cell carcinoma is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).

In that regard, the Board notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

There is no competent evidence that tends to support the Veteran's assertion that the basal cell carcinoma is causally related to Agent Orange exposure during his period of service.  

The Veteran's own implied assertions that the basal cell carcinoma is medically related to his period of service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  The Veteran has not presented lay assertions that tend to link the claimed skin condition to sun exposure or another documented event during service.  

Although the Veteran, as a layperson, is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.  Lay hypothesizing, particularly in the absence of any supporting medical authority, serves no constructive purpose and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991). 

While the Board is sympathetic to the Veteran's assertions that his basal cell carcinoma is related to herbicide exposure, he is not qualified to render a medical opinion regarding the origin of a disease or disability, and his statements cannot serve as competent medical evidence of the etiology of this disability.  

Further, there is no competent evidence that supports the Veteran's assertions regarding the etiology of the claimed basal cell carcinoma.  As noted, the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

There is probative medical evidence of record which weighs against the Veteran's claim.  The Veteran was afforded a VA examination in October 2007 so that medical evidence could be obtained as to the nature and etiology of the basal cell carcinoma.  

The VA examiner reviewed the claims folder including the Veteran's medical history of the basal cell carcinoma and examined the Veteran.  The examiner opined that the Veteran's eyelid skin cancer was likely secondary to sun exposure and a lifetime of exposure to sunlight.  The examiner also opined that it was less likely that the skin cancer was solely secondary to exposure to sunlight while serving in the military.  

Additional evidence which weighs against the claim consists of the service treatment records that establish that the Veteran did not have basal cell carcinoma in service and the private medical records that establish the first evidence of a diagnosis of basal cell carcinoma was in 2004, over thirty years after service.  

The Board notes that this lengthy period, almost thirty years, with no evidence of pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In summary, the Board must conclude that the preponderance of the evidence is against the finding that the Veteran's basal cell carcinoma was incurred during service, to include on a presumptive basis, or is related to an in-service injury or trauma.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for basal cell carcinoma is not warranted. 



ORDER

Service connection for tinnitus is granted. 

Service connection for a disability manifested by the residuals of boils on the back and buttocks is granted.  

Service connection for basal cell carcinoma is denied.  



REMAND

The Veteran asserts that he incurred bilateral hearing loss due to noise exposure in service.  He reports that he was exposed to acoustic trauma in the form of noise from a 105 mm gun while serving in Vietnam as a gunner and exposure to mortars and artillery fire.  See the Veteran's statement dated in September 2006.   

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as noise due to a 105 mm gun, artillery, and mortars.  He is competent to describe observable symptoms such as decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The statements are consistent with his service in the Republic of Vietnam.  The DD Form 214 indicates that the Veteran's military occupation specialty in the Army was 13A10 which is field artillery basic or cannoneer.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board finds that additional clarification is necessary to discern whether the Veteran has a hearing loss for VA compensation purposes.  The Veteran was afforded VA examinations in February 2007 and October 2007.  The February 2007 VA examination shows that the Veteran met the requirements for a hearing loss disability in the left ear pursuant to 38 C.F.R. § 3.385, but the October 2007 VA examination report indicates that the Veteran did not meet the requirements for a hearing loss disability of the left ear.  

The February 2007 VA examination showed that the Veteran met the requirements for a hearing loss disability in the right ear pursuant to 38 C.F.R. § 3.385 although the Maryland CNC Test for the right ear was 94 percent.  The October 2007 VA examination report indicated that the Veteran did not have a hearing loss disability of the right ear.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Board finds that this matter should be remanded so that the RO can obtain a medical evidence as to whether the Veteran currently has a hearing loss disability in the left and right ears pursuant to 38 C.F.R. § 3.385 that is due to noise exposure in service. 

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the hearing loss.  

The Veteran should be asked to provide sufficient information, and if necessary authorization, to enable the RO to obtain any identified treatment records.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claims. 

Accordingly, this remaining matter is REMANDED to the RO for the following action: 

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment and evaluation of the hearing loss.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim to VA.

2.  The RO should than schedule the Veteran for a VA audiometric examination to determine the nature and likely etiology of the claimed hearing loss of the left and right ears.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss disability is causally related to noise exposure or other event or incident of the Veteran's service.

Any opinions expressed by the examiner should be accompanied by a clear rationale.

3.  Following completion of all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


